Citation Nr: 1445105	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cold injury to the bilateral hands and feet.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a hearing before the Board by videoconference from the RO in May 2013.  A transcript of the hearing is associated with the record. 

In July 2013 and January 2014, the Board remanded the claim for further development. 

The Board notes that the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD) were also on appeal.  However, in a November 2013 rating decision, the Appeals Management Center (AMC) granted service connection for these disabilities.  Thus, as this was a full grant of the benefits sought on appeal, these issues are no longer on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Residuals of cold injury to the bilateral hands and feet are not shown to be causally or etiologically related to any disease, injury, or incident in service


CONCLUSION OF LAW

The criteria for service connection for cold injury to the bilateral hand and feet have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Veteran was sent a letter in December 2009 that fully addressed all notice elements and was sent prior to the October 2010 rating decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Another VCAA notice letter was also sent in January 2012.  Although this notice was provided after the initial decision, any timing deficiency was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of private treatment and a VA examination report with addendum opinions.  The Board has perused the medical records for references to additional treatment reports not of record.  Moreover, the Veteran's statements in support of the claim, including his Board hearing testimony, are of record.  The Board has also carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

In the instant case, service treatment records could not be recovered as they are presumed to have been destroyed in a fire in 1973.  There is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Requests for additional service department records and evidence from the Veteran to assist in reconstruction of the records have been made, but were unsuccessful.  The RO outlined its attempts to obtain these records in an October 2010 Formal Finding of Unavailability of Service Treatment Records.  Moreover, a Report of General Information at that time shows that the Veteran was informed that all attempts to obtain his service treatment records had been exhausted and the Veteran again reported that he did not have any service treatment records.  Thus, the Board finds that the RO has met its heightened duty to assist in the instant case.  

The Veteran was also afforded a VA examination in October 2013 with addendum opinions in March 2014 and August 2014 to address the etiology of any current residuals of cold injuries to the hands and feet.  As the examination report with addendum opinions were prepared by a competent clinician who considered the Veteran's record and medical history in the report and provided an etiological opinion, complete with rationale, the Board finds that the examination with opinions are adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Moreover, in May 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2013 hearing, the undersigned noted the issue on appeal and information was obtained regarding the Veteran's contentions.  Further, the undersigned requested further information concerning pertinent symptoms since service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim, to include in-service incurrence, current disability, and a nexus between the two.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in July 2013 and January 2014 so that additional medical evidence could be obtained, to include a nexus opinion.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the issue on appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with the July 2013 and January 2014  remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in July 2013 directed the RO to contact the Veteran to afford him the opportunity to submit any additional medical evidence, specifically concerning identified private providers.  In August 2013, the RO sent a letter to the Veteran requesting this information.  To date, the Veteran has not responded. Further, the RO was also directed to obtain records from the Social Security Administration (SSA).  The claims file shows that the RO requested such records, but in August 2013, the SSA responded that there were no records for the Veteran.  The Veteran was contacted concerning whether he had any SSA records in his possession and he replied that he had never applied for SSA disability benefits.  Subsequently, in November 2013, the RO prepared a Formal Finding of Unavailability outlining its attempts to obtain such records.  As such, any further attempts to obtain any SSA records would be futile.  

Further, the RO was also directed to schedule the Veteran for a VA examination.  As noted above, the Veteran was afforded a VA examination in October 2013.  As the examination was found to be inadequate, the Board remanded the case again in January 2014 to obtain addendum opinions.  Again, addendum opinions were obtained in March and August 2014 that are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the July 2013 and January 2014 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The Veteran is seeking service connection for residuals of cold injury to the bilateral hands and feet.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A.  § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities as in the instant case which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran served as a U.S. Army quartermaster with service in Korea including during the winter 1952-53.  He has asserted that he experienced coldness, tingling, and curving of the fingers and received a right toe implant as a result of exposure to extreme cold weather in Korea. 

As noted above, the Veteran's service treatment records are not available.  Post-service private treatment records show that the right toe surgery was performed in January 2000 to correct a right hallux rigidus.  The Veteran received injections to treat arthrocentesis of the fingers and toes in May 2013.  There is no other record of post-service treatment and none of the records mention residuals of cold injuries or exposure.  The first evidence of any cold injury of the hands and feet related to service was when the Veteran filed his current claim in October 2009, 55 years after his discharge from service. 

During the Board hearing, the Veteran testified that he did not receive any treatment or diagnosis for cold injuries during service and that he first experienced pain and numbness of the hands and fingers approximately seven years after service.  He reported that he underwent the placement of an insert in his right large toe.  The Veteran also testified that the lived in New Jersey and used extra socks and two pairs of gloves in cold weather.

The Veteran was afforded a VA examination in October 2013.  The VA physician reviewed the electronic claims records and examined the Veteran.  The Veteran  reported exposure to extreme cold while stationed in Korea in November 1952.  However, the examiner noted that the service treatment records were not available for his review but that the Veteran reported no treatment or hospitalization in service or after service until 2000 when he sought treatment for parethesias of both feet.  The physician also noted the Veteran's inconsistent report that he experienced parathesias of both hands and both feet since exposure to cold in 1952.  The Veteran reported that his current symptoms included numbness in both hands and feet after two hours in the cold with recovery in one hour in room temperature. 

The physician noted minimum cold temperature to touch and minimum decrease in sensation to light touch of both hands and feet with no frostbite scars, muscle atrophy, deformities, cyanonsis, or deformities.  He diagnosed minimum residual of cold injury to both hands and feet.  The physician also noted that the right great toe implant was not a cold injury.  However, he could not provide an opinion regarding the minimal cold injury of the hands and feet because there was no record of treatment for frostbite residuals during or after service. 

As the examiner did not consider the Veteran's reports of a continuity of symptoms or the possibility that the cold exposure caused a delayed onset of the current extremity numbness and loss of sensation, the Board remanded the case again for an addendum opinion.

In a March 2014 addendum, the examiner opined that the Veteran's cold injuries were less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner again observed that the service treatment records were not available.  The examiner rationalized that there was no information regarding evaluation and treatment for residuals of frostbite in both hands and feet during his 18 months tour in Korea.  The Veteran sought evaluation for cold injury residuals in 2000, which was not proximate to the Veteran's tour in Korea.   

In another addendum option in August 2014, the examiner again stated that it was his medical opinion that the Veteran's current minimal cold injury residuals of both hands and feet were not due to military service from weather exposure in Korea in 1952-3.  It was also his medical opinion that lay statements of continuity of symptoms since exposure or a delayed onset of symptoms seven years after service are not medically relevant.  The examiner again observed that there was no information regarding evaluation or treatment of cold injuries while in service.  The Veteran first sought evaluation for cold injury residuals in 2000, which was not proximate to the Veteran's tour in Korea.  Moreover, there was no evidence based on medical literature that states delayed onset of symptoms of cold injury occurs seven years after exposure to cold temperature.  Although the Veteran provides lay statements of continuity of symptoms from cold exposure, the record was silent with respect to any medical documentation reporting residuals of cold injury from service.  

Again, the VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Based on the evidence of record, the Board finds that service connection for cold injury to the bilateral hands and feet is not warranted.  Again, service treatment records are not available for review.  Nevertheless, although the Veteran has competently reported experiencing extreme cold in Korea, he expressly denied seeking any treatment during service.  Further, there is no competent medical evidence linking any current residuals of cold injury to in-service cold exposure.  The highly probative November 2013 VA examination with addendum opinions clearly found that any current residuals of cold injuries were not related to any exposure to cold in service and provided a detailed rationale for this opinion.  Moreover, the examiner found that the Veteran's right toe implant was not a cold injury.  There is no competent medical evidence of record to refute this opinion.  

The Veteran may believe that his residual cold injuries of the hands and feet are related to his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

While the file lacks competent evidence relating any residuals to active service, the Board notes that although residual cold injuries is not one of the diseases enumerated under 38 C.F.R. § 3.309 for purposes of establish service connection, the Veteran is still competent to continuity of symptomatology.  See Walker, cited above.  On this point, the Board finds it significant that the first post service medical evidence of any residuals cold injuries is many years after service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  In this regard, a lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board acknowledges that the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Indeed, the Veteran's own statements that his lay-observable symptomatology has been continuous can overcome an absence of medical evidence showing such continuity.  Nevertheless, in this case, the Board finds that the Veteran's statements of pertinent symptomatology since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, the first post service medical evidence of any cold injuries is many years after service.  If the Veteran had experienced such extreme cold to his hands and feet to cause frostbite or any other significant cold injury, it would be reasonable to assume that he would have required treatment sooner.  However, the Veteran has denied seeking any treatment for many years.  Moreover, post service private treatment records are silent with respect to any cold injuries.  Again, it would be reasonable to assume that the Veteran would have reported such history during the course of seeking treatment if that had been the case.   Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In fact, the first indication that the Veteran had residuals of cold injuries related to service was when he filed his current claim in October 2009, over 55 years after his discharge from service.  The Board also finds it significant that the Veteran testified that he first began experiencing symptoms seven years after his discharge from service.  The VA examiner clearly found that based on medical literature, there is no evidence of a delayed onset of symptoms of cold injury that occurred seven years after exposure to cold temperature.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence and, in turn, have no probative value.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish a continuity of symptomatology.  As such, his statements are outweighed by the more probative VA examination with opinions.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for a cold injury to the bilateral hands and feet.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for cold injury of the bilateral hands and feet is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


